Citation Nr: 1310347	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  05-40 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or due to herbicide exposure.  

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969, and served in the Republic of Vietnam from May 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in a December 2011 decision.  

The Board notes that two other issues that were on appeal in December 2011 - service connection for an acquired psychiatric disorder and for erectile dysfunction - were granted on remand in an October 2012 rating decision and, therefore, are no longer on appeal before the Board.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's hypertension is etiologically related to his period of active service, or any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by service-connected diabetes mellitus.  

2.  The Veteran's refractive error is not a disability for VA purposes.  

3.  The evidence of record does not show that any of the Veteran's diagnosed eye disorders, including blepharitis and incipient senile cataracts, are etiologically related to his period of active service, nor proximately due to, the result of or chronically aggravated by service-connected diabetes mellitus.  





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may service incurrence be presumed, and was not proximately due to, the result of, or chronically aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

2.  An eye disability, diagnosed as refractive error, blepharitis, and incipient senile cataracts, was not incurred in or aggravated by active service, and was not proximately due to, the result of, or chronically aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in letters from the RO dated in February 2006, March 2010, and June 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued regarding the eye disability claim in October 2012 and another for the hypertension claim in December 2012.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); and Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

Before these claims were filed, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2010 and June 2011 correspondence.  

In any event, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as VA and private medical records relevant to these claims have been requested and obtained and the Veteran has been provided with VA examinations of the conditions on appeal.  The Board notes that some VA and private medical records sought in the December 2011 remand were not obtained.  However, information in the claims file indicates that VA personnel made many requests to VA facilities in several states identified by the Veteran, but there were no records or information found about the Veteran.  An August 2012 formal finding regarding the unavailability of these records is found in the claims file.  In addition, the Veteran did not reply to VA's December 2011 letter asking for necessary authorization to obtain further treatment records from four named private providers.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Therefore, the Board finds that the RO/AMC has substantially complied with the Board's December 2011 remand instructions on developing documentary evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

The Board finds that the available medical evidence is sufficient for an adequate determination of these claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia and all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Note 2 to 38 C.F.R. § 3.309(e) specifically states that the inclusion of ischemic heart disease as a presumptive condition does not include hypertension.  

The United States Court of Appeals for the Federal Circuit also has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran's claimed eye disorders are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply as to that claim.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hypertension

The Veteran seeks service connection for hypertension.  While the Veteran initially claimed that his hypertension was secondary to his diabetes mellitus, in June 2008 he also raised a claim of entitlement based on exposure to Agent Orange.  

Information in the claims file shows that the Veteran served in the Republic of Vietnam from May 1968 to May 1969.  His DD Form 214 shows his military occupational specialty was as a cook.  This document also shows that the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, but does not show decorations or citations consistent with combat experience.  

Service treatment records are negative for complaints or clinical findings related to high blood pressure or hypertension.  During his May 1969 discharge examination, the Veteran's blood pressure was recorded as 110/70.  

Post-service, VA medical records associated with the claims file show various blood pressure readings.  In April 2001, the Veteran's blood pressure was recorded as 144/84.  Thereafter, blood pressure readings from July 2001 to November 2001 were 131/81, 125/84, 128/77, and 127/75.  The next available VA blood pressure readings show that in January 2005 and February 2005, the Veteran's blood pressure was measured as 122/71 and 119/69.  

During a VA Agent Orange examination in January 2006, the Veteran reported that he had been diagnosed with hypertension in 2005 during a routine checkup.  At the time of the January 2006 Agent Orange examination, blood pressure was 138/90.  The examiner diagnosed hypertension.  

Thereafter, in April 2006, three prior blood pressure readings were noted as 119/71 in December 2005, 121/76 in March 2006, and 110/80 in April 2006.  

The Veteran underwent a VA examination in October 2006 to address the etiology of hypertension.  At the time of the examination, the Veteran's blood pressure readings were 124/84, 124/81, and 121/81.  The examiner diagnosed arterial hypertension that was less likely as not caused by or a result of diabetes mellitus.  In support of the opinion, the VA examiner noted that there was no evidence of renal involvement.  

According to March 2007 correspondence which has been translated into English, the Veteran's internist, Dr. P.A.C.R., revealed that the Veteran had been a patient since October 2002 and that hypertension and diabetes were two of his conditions.  Dr. P.A.C.R. also said that these illnesses were interrelated and interact one with another creating both short-term and long-term complications in the patient, making treatment more complicated, and speeding deterioration.  The physician did not state that one disease caused or aggravated another.  

VA treatment records associated with the claims file indicate that the Veteran's hypertension was controlled.  (See records dated in January 2009, June 2009, September 2009, January 2010, July 2010, and October 2010).  A January 2010 VA medical record noted that the Veteran was undertaking the DASH diet for his hypertension.  

In March 2010 correspondence, Dr. N.A.O.V. stated that the Veteran should be carefully evaluated to rule out the possibility that his blood pressure problem was related to his diabetic condition.  She also noted that Vietnam veterans were exposed to Agent Orange and there is evidence relating a group of conditions to it, including diabetes.  Therefore, Dr. N.A.O.V. thought it more probable than not that the Veteran's diabetes and related conditions are service connected.  

During the Veteran's December 2010 VA general medical examination, the Veteran's blood pressure readings were measured as: 125/78, 128/79, and 125/63.  

In March 2010, the Veteran underwent a VA diabetes mellitus examination, during which blood pressure readings were 133/82, 140/88, and 138/85.  The VA examiner diagnosed hypertension and indicated that it was not a complication of diabetes.  That conclusion was based on the fact that there was no evidence of microalbuminuria or retinopathy during the examination.  The VA examiner also determined that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes.  

In January 2012, the Veteran underwent a VA examination.  The report notes that for purposes of rating a VA disability, the term hypertension means that the diastolic blood pressure is predominately 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See Note 1 to 38 C.F.R. § 4.104, diseases of the heart, Diagnostic Code 7101 (for rating hypertension) (2012).  The Veteran told the examiner that hypertension had been diagnosed at VA about 10 years before and had been under control with Lisinopril.  He said that Atenolol had to be added at one point and that he took both medications daily.  He denied hospitalizations due to uncontrolled hypertension.  

On examination, blood pressure readings were as follows: 142/93; 140/90; and 141/90.  The January 2012 VA examiner opined that it was not as least as likely as not that the Veteran's service-connected diabetes caused or aggravated his hypertension.  The VA examiner explained that the records showed that the Veteran reported a diagnosis of diabetes and hypertension in 2005; there was no recorded evidence of retinopathy or renal involvement or microalbuminuria at the time of this examination; and there was no recorded evidence of uncontrolled hypertension in the claims file, or of changes in treatment.  

The January 2012 VA examiner also opined that it was not at least as likely as not that the Veteran's hypertension was related to his active service, including due to herbicide exposure.  The VA examiner explained that service treatment records were negative for a diagnosis or treatment of hypertension; there was no recorded evidence of hypertension within one year of discharge from service; and that the Veteran was not diagnosed until 2005, some 36 years after discharge.  The January 2012 VA examiner also noted that up until the present day there was no scientific evidence to sustain a possible etiological relationship between hypertension and Agent Orange exposure.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current hypertension was incurred as a result of any established event, injury, or disease during active service.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of hypertension during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty.  

Furthermore, clinical evidence of record reflects a diagnosis of hypertension in 2005.  There is no evidence that the Veteran was diagnosed with hypertension before 2005, or 36 years after his separation from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology since service, and this weighs against the Veteran's claim as well.  

Moreover, there is no persuasive medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that any current hypertension disorder was caused by or was a result of his period of service.  The March 2007 correspondence of Dr. P.A.C.R. did not state that the Veteran's hypertension was related to service.  Dr. N.A.O.V. stated in March 2010 that it was more probable than not that the Veteran's diabetes and related conditions were service-connected, but based this opinion on her observation that Vietnam veterans had been exposed to Agent Orange and that there was evidence relating a group of conditions to that exposure.  She did not specifically claim that hypertension or the Veteran's blood pressure problem was at least as likely as not related to the Veteran's period of active duty.  

The October 2006, March 2010, and January 2012 VA examiners did not suggest a connection between hypertension and military service in their reports.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed hypertension to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for hypertension because there is no medical evidence of record to show a diagnosis of hypertension within one year of the Veteran's separation from active service in May 1969.  38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection for hypertension is not warranted based on the Veteran's presumed exposure to Agent Orange while in service in Vietnam.  While the Veteran served in Vietnam and currently has a hypertension disability, this disorder is not included in the list of diseases associated with herbicide exposure and, in fact, is specifically excluded in Note 2 of 38 C.F.R. § 3.309(e).  The private opinion of Dr. N.A.O.V. that blood pressure problems might be related to diabetes and Agent Orange exposure is outweighed by the scientific and medical information VA has relied on to date disallowing hypertension as a presumptive service connection disorder based on exposure to herbicides.  As the January 2012 VA examiner noted, there is as yet no scientific evidence to sustain a possible etiological relationship between hypertension and Agent Orange exposure and Dr. N.A.O.V. did not identify any.  Therefore, the Veteran's claims for presumptive service connection for hypertension must be denied.  

Further, secondary service connection is not warranted for this claim.  The October 2006 and March 2010 VA examiners found that the Veteran's hypertension was less likely as not caused by or a result of his service-connected diabetes mellitus, and the January 2012 VA examiner specifically found that the Veteran's service-connected diabetes mellitus neither caused nor aggravated his hypertension disorder.  See 38 C.F.R. § 3.310.  These opinions are supported by a rationale and are considered probative.  While the March 2007 and March 2010 private opinions provide evidence of a general link between hypertension and diabetes, neither private physician provided an opinion that the Veteran's hypertension was caused by or is aggravated by his diabetes.  Therefore, these private opinions are not probative and are insufficient on which to base a grant of secondary service connection.  

Thus, service connection for hypertension on a direct, secondary, or presumptive basis is not available in this case.  Therefore, the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes or due to herbicide exposure, must be denied.  

Eye Disorder

The Veteran seeks service connection for an eye disorder.  Regarding an eye disorder, claimed as vision loss or cataracts, the Veteran asserts that his current bilateral vision impairment is related to his service-connected diabetes mellitus.  The Veteran has not asserted that his vision impairment is directly related to his military service.  

Service treatment records do not show any complaints of, or treatment for, diseases of the eye.  His May 1969 discharge examination showed 20/20 corrected near vision and no eye abnormalities.  However, on his contemporaneous report of medical history the Veteran indicated that he had eye trouble and wore glasses.  

Post-service, VA medical records dated as early as April 2001 note the Veteran to be wearing glasses.  VA treatment records also show that the Veteran was diagnosed with diabetes mellitus sometime in 2005, and that his diabetes had been under control.

During a January 2006 VA Agent Orange examination, it was noted that the Veteran wore glasses for difficulty with reading and far vision.

In October 2006, the Veteran was afforded a VA eye examination during which he complained of blurred vision without glasses.  He reported a history positive for hypertension and negative for glaucoma.  He denied ocular pain.  Based on a review of the claims file, visual acuity testing, and physical examination, the VA examiner determined that there was no evidence of diabetic retinopathy observed.  The examiner diagnosed refractive error (hypermetropia, astigmatism, presbyopia), blepharitis, pterygium bilateral, and bilateral incipient senile cataracts.  The VA examiner opined that the Veteran's loss of vision was caused by or a result of his refractive error, and that loss of vision, including cataracts, was not caused by or a result of diabetes mellitus.  

Thereafter, during VA treatment in July 2009, the Veteran complained of blurred vision.  In August 2009, he was seen for a refraction and diabetic retinal examination.  Capillary blood glucose testing was within normal limits.  Refractive error was diagnosed.  There was no evidence of diabetic changes in the bilateral eyes.  The VA optometrist also noted incipient cataract in both eyes with good vision with glasses.  

In March 2010 correspondence, Dr. N.A.O.V. discussed diabetic complications at length.  She stated that the Veteran presented with fluctuating visual acuity and that fluctuating visual acuity is an ocular abnormality associated with diabetes.  She also noted that Vietnam veterans were exposed to Agent Orange and there is evidence relating a group of conditions to it, including diabetes.  Therefore, Dr. N.A.O.V. thought it more probable than not that the Veteran's diabetes and related conditions are service connected.  

During a March 2010 VA diabetes examination, the Veteran complained of intermittent blurred vision.  On examination, cataracts were noted in each eye.  The examiner assessed incipient cataract in both eyes with good vision with glasses.  She opined that the evidence did not show visual impairment.  

During a December 2010 VA general medical examination for the purposes of assessing employability, the Veteran was noted to have pterygium, bilaterally, and decreased visual acuity, bilaterally, that was corrected with use of eye glasses.  No opinion regarding etiology was offered.  

The Veteran underwent a VA examination in February 2012 at which he was diagnosed with blepharitis and nasal keratectomy scars status post pterygium excision.  It was noted that he previously was diagnosed with incipient senile cataracts in October 2006.  According to the Veteran, he had no history of ocular trauma.  He complained of blurred vision after reading for awhile, even with eyeglasses, which made him stop.  He said that he was bothered by car lights while driving at night.  He also complained of occasional burning of his eyes for which he used over-the-counter drops.  A recent history of pterygium surgery to both eyes was noted.  

On examination, visual acuity measurements were taken.  Pupils were found to be round and reactive to light.  He was not blind in either eye.  He did not have a corneal irregularity resulting in severe irregular astigmatism.  He did not have double vision.  The iris of each eye was normal and fundus was normal bilaterally.  No visual field defect was noted.  Preoperative cataracts were noted for both eyes and the VA examiner noted that incipient senile cataracts contributed to the Veteran's blurred vision for reading and driving.  The examiner also noted that the Veteran had not experienced any incapacitating episodes with prescribed bed rest and treatment during the past 12 months in relation to his eye complaints.  She also noted that presbyopia was normal for the Veteran's age as the natural lens starts losing the capability of accommodating near vision at it ages.  She said that the Veteran's refractive error - hypermetropia in both eyes and mild astigmatism in the right eye - was due to genetic disposition, contribution of senile cataract changes in the lens, and possible mild astigmatic changes attributed by pterygium/pterygium excision surgery.  She also noted that the Veteran presently had best corrected visual acuity of 20/20 for both eyes.  

The February 2012 VA examiner opined that the Veteran's eye disorders [incipient senile cataracts, blepharitis, and refractive error] were less likely than not incurred in or aggravated by service nor were they the result of exposure to herbicides.  The VA examiner noted that no optometry or ophthalmology evaluations were found in the claims file related to the present claimed conditions.  She said that the present eye conditions were not related to exposure to herbicides.  The February 2012 VA examiner also opined that the refractive error was not associated with diabetes mellitus, that senile cataracts were normal for the Veteran's age and not related to diabetes, and that no diabetic retinopathy was seen in the dilated fundus examination.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current eye disorder was incurred as a result of any established event, injury, or disease during active service.  Initially, the Board notes that a refractive error (such as the hypermetropia, astigmatism, and presbyopia noted in the October 2006 and February 2012 VA examinations) is not subject to service connection.  See 38 C.F.R. § 3.303(c).  In claims for service connection for refractive errors the law is dispositive; the claims must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As to the Veteran's other diagnosed eye disorders, the evidence does not show, nor does the Veteran contend, that he experienced the onset of any loss of vision or eye disorder during his period of active service.  His service treatment records do not reflect treatment for any eye problem during active duty.  While the Veteran indicated on his discharge examination that he had eye trouble, he may only have been referring to his need to wear glasses while in service.  There is no evidence to the contrary in the medical evidence.  

While the February 2012 VA examination notes a current diagnosis of refractive error, blepharitis, and incipient senile cataracts, the clinical evidence of record does not reflect any diagnosis of senile cataracts  or blepharitis until the October 2006 VA examination.  There is no evidence that the Veteran was diagnosed with any of these eye disorders, or even his refractive error, before 2006, or 37 years after his separation from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no persuasive medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that any currently diagnosed eye disorder was caused by or was a result of his period of service.  Dr. N.A.O.V. did not state in her March 2010 correspondence that it was more probable than not that the Veteran's eye disorders were service-connected, only that fluctuating visual acuity could be related to diabetes and that the Veteran's diabetic condition was probably related to Agent Orange exposure.  She did not specifically claim that any of the Veteran's diagnosed eye disorders were at least as likely as not related to the Veteran's period of active duty.  

The October 2006 and February 2012 VA examiners failed to opine that any of the Veteran's diagnosed eye disorders were related to service.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed eye disorders to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, as noted above, presumptive service connection is not available in this appeal for any of the Veteran's diagnosed eye disorders.  

Further, secondary service connection is not warranted for this claim.  The October 2006 VA examiner specifically found that the Veteran's loss of vision was caused by or a result of his refractive error, and that loss of vision, including the cataract disorder, was not caused by or a result of his service-connected diabetes.  The February 2012 VA examiner opined that the Veteran's diagnosed eye disorders were less likely than not the result of any exposure to herbicides or that any refractive error or senile cataracts were associated with service-connected diabetes.  The VA ophthalmologist explained that there was no diabetic retinopathy seen in the dilated fundus examination.  

While the March 2010 private correspondence of Dr. N.A.O.V. explained that fluctuating visual acuity was an ocular abnormality associated with diabetes, her letter never specifically stated that any of the Veteran's diagnosed eye disorders were related to his diagnosed diabetes.  Rather, her opinion appeared to rest on some linkage between fluctuating visual acuities and diabetes and that diabetes could be caused by exposure to Agent Orange.  However, the VA examiners have persuasively shown that any diagnosed eye disorder in this appeal is not related to diabetes and that this Veteran does not have any type of diabetic retinopathy.  Therefore, there is no persuasive evidence in this appeal that the Veteran's service-connected diabetes either caused or aggravated any of his diagnosed eye disorders.  See 38 C.F.R. § 3.310.  

Thus, service connection for an eye disorder on a direct or secondary basis is not available in this case.  Therefore, the Veteran's claim for service connection for an eye disorder, to include as secondary to his service-connected diabetes mellitus, must be denied.  

Conclusion

In reviewing the Veteran's claims the Board has reviewed the written statements of the Veteran and his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis of hypertension or an eye disorder or the causal questions of whether his hypertension or eye disorders can be attributed to his in-service experiences or to his diabetes disorder or to exposure to herbicides.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of persuasive evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has hypertension and/or eye disorders that were incurred as a result of his period of active service or that were secondary to his service-connected diabetes would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against these claims for service connection for hypertension and for an eye disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus or due to herbicide exposure, is denied.  

Service connection for an eye disorder, diagnosed as refractive error, blepharitis, and bilateral incipient senile cataracts, to include as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


